I7,?tf£-il
                      Court of Criminal Appeals                             Docket Sheet                                              Report Printed On:
                       CCA Version 2.4.6.0                                                                                                  10/1/2008 1:45:43 PM
                                                                 Case Number: WR-17,395-11
                                                                   10/1/2008 To 10/1/2008


 Petitioner:                                                                                                                      Record Filed:   3/10/2006

     Style:      SEWELL, LARRY GENE                                                                                               Motion Filed:


        vs:




  Original Proceeding:         No             Case Type:           11.07HC        Case Priority:     Regular            Location:     CCA Locations - BG5

  Defendant in Jail:           No                Bond:                            Punishment:        LIFE

  Offense:      MURDER                                                            Enhancement:

  Offense Code:                19.02          Offense Type:        Murder

  Remarks:



  Trial Court Information                                                                                                                                     w\
                   Trial Court ID:     332200001
                          County:      Tarrant

               Trial Court Name:       Criminal District Court 1

   Trial Court Case Number:            C-1-007583-0248756-D

               Trial Court Judge:      Toby Goldsmith
         Trial Court Reporter:
        Court of Appeals Case:         02-85-00265-CR
                    COA Opinion:       09-11-86
                        Contents:      CR
                        Remarks:


  Parties Associated with Case 'i'

  Party Type                            Party Name

  APP                                   SEWELL, LARRY GENE

 Interested Entities Associated with' Case:,.
                                                   Interested
    Interested Entity Name                         Entity Type     Bar Number     Notice?       Date On      Date Off   Remarks

    Toby Goldsmith                                 TCJUD                          No          • 03/10/2006              Trial Court Judge
    LARRY GENE SEWELL                              APP                            Yes           03/10/2006
    District Attorney Tarrant County               DAT                            Yes           03/10/2006
    District Clerk Tarrant County                  DCK                            Yes           03/10/2006




IProcess: HABEAS"CORPUS'REC -1107-HC

   Events

   Event Date         Event                  Description             DispositionType     Oral       EnBanc     SubmissionTvpe     Submission Process
   3/10/2006          WRIT RECEIVED          WRIT                                        No

    *** Remarks:



   3/14/2006          WRIT SUBMITTED WRIT                                                No

    *** Remarks:



   5/24/2006          ACTION TAKEN           WRIT                    DIS/SUBAPP          No

    *** Remarks:



   5/31/2006          STATUS                 WRIT                    DIS/SUBAPP          No

    *** Remarks:



   9/25/2008          COPY REQUEST           WRIT                                        No


                                                                                                                                                    Page 1
                  Court of Criminal Appeals                             Docket Sheet                                         Report Printed On:
                  CCA Version 2.4.6.0                                                                                            10/1/2008 1:45:43 PM
                                                                 Case Number: WR-17,395-11
                                                                  10/1/2008 To 10/1/2008


Petitioner:                                                                                                            Record Filed:        3/10/2006

    Style:    SEWELL, LARRY GENE                                                                                       Motion Filed:




  *** Remarks:



                         ' /j-^t . «;                                              • '••~{ii{!Jl                                                        ' '-* ;
                                                                                                       * 1,: *'X *.
  Calendars < •
                                          '-».''   .'>/:'&':-'   v.                                                   / >»"~f ' r/> ^ **"    • •-$:
 Calendar                    Date Set                     Reason Set                En Banc OpinionComments

 STORED                      05/24/2006                  WRIT STORED




                                                                                                                                             Page 2